Citation Nr: 1519829	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-43 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further development is required prior to appellate review.  

A December 2009 treatment letter from the Veteran's private licensed psychological associate (LPA) who had been treating the Veteran since June 2007 noted that the Veteran's PTSD was chronic and severe.  The private LPA indicated that the Veteran's symptoms consisted of recurrent memories, nightmares, poor sleep, and isolative behavior.  Reference was made to the Veteran's report that he resided next to Fort Bragg and that the sounds of artillery fire and helicopters triggered memories of Vietnam.  The private LPA reported that the Veteran experienced a marked increase in his PTSD symptoms due to the stressors inherent in a work environment.  Therefore, the private LPA considered the Veteran totally and permanently disabled.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 37.

Contrary to the above private findings, a December 2009 VA examination report noted that Veteran's psychiatric symptoms were mild and occurred daily to once every three to four months.  A GAF score of 65 was assigned to the Veteran.  The examiner also reported that the Veteran was not total occupational and socially impaired, and did not have reduced reliability and productivity due to PTSD symptoms.  The examiner concluded that the Veteran exhibited an occasionally decrease in work efficiency and intermittent periods of an inability to perform occupational task due to PTSD signs and symptoms but showed generally satisfactory functioning.  

In light of the two seemingly divergent opinions concerning the severity of the Veteran's psychiatric disability, the Board finds that further development is needed.  On remand, the examiner should be requested to review the entire claims file, including both the December 2009 private opinion and December 2009 VA opinion concerning the severity of the Veteran's psychiatric disability.  Further, the examiner must reconcile or comment upon these two evaluations as well as provide an opinion as the current severity of the Veteran's psychiatric disability.   

Therefore, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected psychiatric disability, which has been remanded herein.  The readjudication of the PTSD claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for an increased rating for PTSD must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a signed release of information (VA Form 21-4142) for treatment records from Psychological Consulting Services in Durham, North Carolina, where he has received treatment for his psychiatric disability.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file. 

2.  Obtain any outstanding VA treatment records.

3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must also review and comment upon the Veteran's private mental health reports from Psychological Consulting Services and past e examination reports that resulted in two differing GAF scores.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected psychiatric disability  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his psychiatric disability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders and explain the significance of the score. 

The examiner should specifically comment as to whether the Veteran's service-connected psychiatric disability has precluded him from engaging is substantially gainful employment.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim of entitlement to an increased rating for PTSD should be readjudicated.  Thereafter, readjudicate the claim for TDIU with consideration of his service connected disabilities.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




